Citation Nr: 0516269	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted entitlement to 
service connection for psoriasis and assigned a 10 percent 
disability rating thereto. During the course of this appeal, 
the RO increased the initial rating to 30 percent, but the 
veteran has continued his appeal asserting that an even 
higher initial rating is warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran participates in 
treatment for extensive psoriatic plaquing on his arms and 
legs with scattered lesions on various other parts of his 
body.  

The veteran submitted photographs showing lesions on his 
forearms, knees and calves.  He related that he chose not to 
submit photographs of the lesions on his buttocks.  The 
veteran contends, however, that his psoriatic lesions cover 
over 40 percent of the exposed area of his body.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155 (West 1992).  
Separate diagnostic codes identify the various disabilities.  
The veteran's skin disorder has been evaluated under 38 
C.F.R. Section 4.118, Diagnostic Code 7816 (2004).

A 30 percent rating is currently assigned under Diagnostic 
Code 7816 based on the finding by a Decision Review Officer 
that 20 to 40 percent of the veteran's exposed skin surface 
is affected by his psoriasis.  A higher rating of 60 percent 
will be assigned upon a showing that more than 40 percent of 
the veteran's entire body or more than 40 percent of his 
exposed areas are affected by his skin disorder. 

In November 2004, the Board remanded this case for a VA 
examination and opinion.  The examiner was asked to 
specifically report on the percentage of surface area, both 
exposed and total, affected by the veteran's psoriatic 
lesions.

In January 2005, the veteran underwent a VA examination.  The 
examiner indicated that the veteran's lesions are all on 
exposed skin measuring approximately 10 to 15 percent of 
total body surface area.  Unfortunately, this diagnosis 
conveys only the total surface area covered by the psoriatic 
lesions, it does not give an evaluation of the total exposed 
area covered.  As such, the examination is insufficient to 
satisfactorily rate the veteran's disability.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following action:

1. Ask the examiner who performed the 
January 2005 VA examination to amend the 
examination report to include the 
percentage of the exposed area that is 
affected by the veteran's psoriatic 
lesions.  If the examiner is no longer 
available or if the requested information 
cannot be provided without further 
examination of the veteran, schedule the 
veteran for an examination to determine 
the severity of his psoriasis.  The 
examiner should specifically report on 
the percentage of the exposed area that 
is affected by the veteran's psoriatic 
lesions.  All opinions expressed must be 
supported by complete rationale.

2. When the development requested has 
been completed, review the case, 
including the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




